        Case 1:20-cv-00802-SKO Document 3 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    WENDELL BRUNO,                                     Case No. 1:20-cv-00802-SKO (PC)

12                        Plaintiff,
                                                         ORDER TRANSFERRING CASE TO THE
13            v.                                         SOUTHERN DISTRICT OF CALIFORNIA

14    CENTINELA STATE PRISON MAIL
      CLERK, et al.,
15
                          Defendants.
16

17
             Plaintiff, a state prisoner proceeding pro se, filed this civil rights action pursuant to 42
18
     U.S.C. § 1983. The federal venue statute provides that a civil action may be brought in “(1) a
19
     judicial district in which any defendant resides, if all defendants are residents of the State in
20
     which the district is located; (2) a judicial district in which a substantial part of the events or
21
     omissions giving rise to the claim occurred …; or (3) if there is no district in which an action may
22
     otherwise be brought…, any judicial district in which any defendant is subject to the court’s
23
     personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
24
             The defendants in this action do not reside in the Eastern District of California. Plaintiff’s
25
     claims arose in Imperial County (see Doc. 1 at 3), which is in the Southern District of California.
26
     Therefore, this lawsuit should have been filed in the United States District Court for the Southern
27
     District of California.
28
                                                          1
        Case 1:20-cv-00802-SKO Document 3 Filed 06/11/20 Page 2 of 2

 1            In the interest of justice, a district court may transfer a complaint filed in the wrong

 2   district to the correct district. 28 U.S.C. § 1406(a). Accordingly, IT IS HEREBY ORDERED that

 3   this matter is transferred to the United States District Court for the Southern District of California.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     June 11, 2020                                        /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
